Per Curiam : This is an appeal from a decree of the circuit court of Cook county sustaining a general demurrer to and dismissing the bill of appellant. The bill was filed by appellant, as a tax-payer of Cook county, to secure an injunction against appellee Thompson, as county treasurer of said'county, restraining him from paying money out of the treasury to various persons who had acted ras judges and clerks at the primary election held August 8, 1908. The ground alleged in the bill upon which the injunction was sought was that the Primary Election law of 1908 was unconstitutional and void. Two individuals filed an intervening petition, setting up that they had acted as judge and clerk, respectively, at the primary election held August 8, 1908, that they had not been paid for their services, and asking to be made parties defendant to the bill. No ruling of the court made on the intervening- petition is presented by the record, and although intervening petitioners have filed a brief, no question raised by them is presented for our review. The decision of this case is controlled by what is said in People v. Strassheim, (ante, p. 279,) and Rouse v. Thompson, 228 Ill. 522. The decree is reversed and the cause remanded to the circuit court, with directions to overrule the demurrer. Reversed and remanded, with directions.